Citation Nr: 1646092	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for morbid obesity, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis (CLT) and/or hypogonadotropic hypogonadism.

3.  Entitlement to service connection for dysmetabolic syndrome (also claimed as insulin resistance syndrome).

4.  Entitlement to service connection for hypothyroidism/chronic lymphocytic thyroiditis (CLT).

5.  Entitlement to service connection for hypogonadotropic hypogonadism.

6.  Entitlement to service connection for fatigue, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis and/or hypogonadotropic hypogonadism.

7.  Entitlement to service connection for edema, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).

8.  Entitlement to service connection for skin tags, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).

9.  Entitlement to service connection for acanthosis nigricans, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).

10.  Entitlement to service connection for striae, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from June 1988 to November 1988, and had active service from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the claimed conditions.

The Veteran and his wife testified at a May 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In February 2014, the Board obtained a Veterans Health Administration (VHA) opinion to address the etiology of the Veteran's claimed conditions.  In September 2014, the Board remanded the claims to provide the Veteran with additional notice and allow the Agency of Original Jurisdiction (AOJ) to review evidence he submitted in the first instance.  When the matter returned to the Board, an addendum VHA opinion was obtained in September 2015.  The Veteran has since provided additional evidence and argument, along with an appropriate waiver of AOJ consideration.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with hypertension.

2.  Obesity is not a recognized condition under the rating schedule, and is not manifested by symptoms recognized under the rating schedule.

3.  Dysmetabolic syndrome is not manifested by hypertension, and is not otherwise manifested by symptoms recognized under the rating schedule.

4.  Hypothyroidism/CLT is not etiologically related to service.

5.  Hypogonadism is not etiologically related to service.

6.  Fatigue is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

7.  Edema is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

8.  Skin tags are not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

9.  Acanthosis nigricans is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

10.  Striae are not etiologically related to service, and are not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for morbid obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for dysmetabolic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for hypothyroidism/CLT have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypogonadism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  The criteria for service connection for edema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  The criteria for service connection for skin tags have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

9.  The criteria for service connection for acanthosis nigricans have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

10.  The criteria for service connection for striae have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Hypertension

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).  A history of diastolic pressure predominantly 100 or more requiring continuous medication for control is also a compensable level of disability.

For the Veteran's claim for service connection for hypertension, element (1), a current disability, has not been satisfied.  A March 2010 VA examiner noted that while the Veteran had been found to have transiently elevated blood pressures, he had not been diagnosed with hypertension and was not on any medication to treat hypertension.

VA records from December 2010 noted elevated blood pressure of 156/83, but no diagnosis of hypertension was rendered.  Records from April 2012 show that the Veteran was followed for treatment of morbid obesity associated with hypertension.  However, there is no further explanation for this finding of hypertension, and blood pressure was recorded as 117/74 during that visit.  His list of active medications did not include any drugs used to treat hypertension.

Recent VA records from March 2016 include notation in his prior medical history that there had been findings of increased blood pressure, but that he never took medications for this.

Based on the above, the Board finds that the overall weight of the evidence is against a finding that the Veteran has a current diagnosis of hypertension.  His records do not include blood pressure findings consistent with VA's definition of hypertension, and he has not taken medications to otherwise control his blood pressure.  The only mention of hypertension, taken from his April 2012 records, is not accompanied by any objective findings or other evidence to support a diagnosis.

The Board has considered the Veteran's own statements made in support of his claim.  Notably, he served as a medical field service technician during service, and he has a Master of Science in exercise science and health promotion.  Therefore, he has some medical knowledge and training and may be competent to diagnose a condition such as hypertension.  However, to the extent that he has done so, his statements are not supported by any history or objective findings to support such a diagnosis in accordance with the VA regulations noted earlier.  Therefore, any such assertion holds less probative weight than the negative findings cited above.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for hypertension is not warranted.

B.  Morbid Obesity

Obesity is an increase in body weight beyond the limitation of skeletal and physical requirement, as a result of an excessive accumulation of fat in the body.  See Dorland's Illustrated Medical Dictionary 1329 (31st ed. 2007).  Morbid obesity is obesity severe enough to endanger the health of a person, often associated with serious or even life-threatening disorders such as diabetes mellitus, atherosclerosis, hypertension, or the pickwickian syndrome.  Id.

However, obesity is not a condition for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  VA's rating schedule does not contemplate a separate disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.

Moreover, there is no indication that the Veteran's obesity has resulted in any of the associated disorders noted above, such as diabetes, atherosclerosis, or hypertension, or other conditions which might be related, such as joint pain in the lower extremities.

In the absence of any ratable symptoms or manifestations associated with obesity, service connection for the condition is not warranted.

C.  Dysmetabolic Syndrome

The Veteran seeks service connection for dysmetabolic syndrome, which has also been diagnosed as metabolic syndrome X.  See August 2011 Opinion.

Metabolic syndrome is a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins (HDL), hypertension, and high fasting plasma glucose level.  It is associated with an increased risk for development of diabetes mellitus and cardiovascular disease.  See Dorland's Illustrated Medical Dictionary 1863 (31st ed. 2007).

Hypertriglyceridemia is excessive triglycerides in the blood.  Id. at 910.  HDL is one of the lipoprotein complexes transported in the blood.  Id. at 1079.  Fasting plasma glucose is a measurement of the concentration of glucose in the plasma after the patient has not eaten for at least 8 hours.  Id. at 801.

These three components of metabolic syndrome are all abnormal laboratory findings, and not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that abnormal laboratory results are not, in and of themselves, disabilities under the rating schedule).  Indeed, the Veteran was denied service connection for dyslipidemia and a vitamin D deficiency on the same basis in the Board's September 2014 decision.

Hypertension is a component of metabolic syndrome and a recognized disability under the rating schedule.  However, as discussed earlier, the Veteran does not have hypertension.  Obesity is also a component of metabolic syndrome, but as discussed above, it is not listed in the rating schedule as a specifically ratable condition and there are no apparent manifestations of obesity that may be ratable.

Metabolic syndrome is also associated with an increased risk for diabetes mellitus or cardiovascular disease, both of which are ratable disabilities, but the evidence does not show that the Veteran has these conditions.

In sum, the Veteran's metabolic syndrome does not satisfy the requirement of a current disability because it is not manifested by anything that would be ratable under VA's rating schedule.

C.  Hypothyroidism/CLT, Hypogonadism, Fatigue, Skin Tags, Acanthosis Nigricans, Striae, and Edema

As to the remaining claims, service treatment records are negative for any specific complaints, treatment, or diagnoses for any of the above-listed conditions.  Service examinations in June 1987, February 1989, and December 1992 were within normal limits.

However, the Veteran did serve in Southwest Asia, and has reported that his service exposed him to several harmful substances, including pesticides, oil fire smoke, vaccinations, Pyridostigmine Bromide (PB), SCUD missile attacks, and sand and dust.  The Board finds the Veteran's statements in this regard to be credible.  He has further asserted that this exposure caused his claimed conditions.

Notably, in recent correspondence dated September 2016, the Veteran made clear that he was not claiming an undiagnosed illness or chronic multisymptom illness.  He also stated that he was not claiming chronic fatigue syndrome, only fatigue as a secondary condition to hypothyroidism and hypogonadism.  Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable to this case.

The record contains a number of medical opinions addressing the etiology of the Veteran's conditions.  

A July 2008 VA examiner found that it was not likely that the Veteran's hypothyroidism and hypogonadism, diagnosed two years earlier, was related to his military service thirteen years ago.  The examiner noted that the Veteran did not have an abnormal thyroid stimulating hormone (TSH) level and was not seen for an endocrine problem in the military.

A March 2010 VA examiner stated that, when affording the Veteran the benefit of the doubt, it was at least as likely as not that his CLT and hypogonadism were related to his service.  However, the examiner noted that it was impossible to state with certainty that the thyroid condition was due to environmental hazards in service, and that hypogonadism had an unknown etiology.

An April 2010 VA examiner opined that there was no known association between the various exposures associated with Gulf War service and the development of thyroiditis or hypogonadism.

A July 2010 VA examiner opined that hypothyroidism, CLT, hypogonadism, acanthosis nigricans, striae, edema, skin tags and fatigue were not due to any environmental exposures from the Gulf War since no such association was found based on a review of the VA/Department of Defense (DoD) environmental health provider website.

The Veteran submitted an August 2011 opinion from a VA health care provider which stated that his hypogonadism, CLT and fatigue were related to PB, oil fire smoke, DEET, insect repellents, and SCUD missile attacks.

The Board also obtained VHA opinions, most recently in September 2015.  This examiner, an endocrinologist, concluded that it was less likely than not that hypothyroidism, CLT, and hypogonadism first manifested during active service or were medically related to service.  She also stated that it was less likely than not that the Veteran's weight gain of 58 pounds during service caused, or was an early manifestation of, hypothyroidism, CLT or hypogonadism.  Her opinion was based on a review of the relevant literature, which supported a high prevalence of all the claimed disorders in the general population, and studies which demonstrated that deployed and non-deployed veterans have been shown to have similar comorbidity, suggesting that the Gulf War, per se, was less likely than not to be causative of the conditions.

The Veteran submitted his own medical literature and a September 2016 response to the VHA opinion asserting, among other things, that the examiner did not properly review the literature submitted by the Veteran or the literature she used in support of her own opinion.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

With respect to the March 2010 opinion, although the examiner concluded that CLT and hypogonadism were related to service, this was based solely on affording the Veteran the benefit of the doubt.  The benefit-of-the-doubt doctrine provides that, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, citation to the doctrine, alone, is not a sufficient rationale to support a positive nexus opinion.  Cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence); Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009) (where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection).

Similarly, the August 2011 opinion, which found that hypogonadism, CLT and fatigue were related to PB, oil fire smoke, DEET, insect repellents, and SCUD missile attacks, was not accompanied by any supporting rationale.

In contrast, the VHA examiner reviewed and cited to relevant literature, including that submitted by the Veteran, as well as the relevant service and post-service history included in the Board's VHA opinion request letter, in forming her opinion that the claimed conditions are not related to service.

As noted above, the Veteran has contested the findings of the VHA examiner, including her review of the relevant literature.  Nevertheless, "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).

In addition, while the Board has acknowledged that the Veteran possesses some medical knowledge and training, the VHA examiner (an endocrinologist) has greater knowledge and expertise, particularly as it relates to issues such as hypothyroidism and hypogonadism.  Therefore, her opinion and her review of the relevant evidence are afforded greater probative value.

The Board itself has reviewed the considerable amount of medical literature submitted or referenced in this case.  However, in evaluating the probative value of this evidence, it does not possess medical expertise and cannot substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board notes that hypothyroidism and hypogonadism are endocrinopathies, which are chronic conditions under 38 C.F.R. § 3.309.  In addition to the three elements of service connection noted above, claims for chronic conditions listed benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  As discussed earlier, however, hypothyroidism and hypogonadism were not established during service or within one year of the Veteran's discharge from service.  However, even if chronicity in service is not established, then a showing of continuity of symptoms after discharge can establish the claim.  Id.

Weight gain is a symptom of hypothyroidism.  See 38 C.F.R. § 4.119, DC 7903.  The Veteran did gain considerable weight during service.  However, the July 2008 VA examiner noted that the Veteran did not have an abnormal thyroid stimulating hormone (TSH) level and was not seen for an endocrine problem in the military, and the VHA examiner stated that this weight gain was less likely than not an early manifestation of the claimed condition.  There is also no indication that the Veteran has experienced any of the other symptoms associated with hypothyroidism (cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness) continually since service.  Although he testified that he also experienced fatigue, this is not indicated in his service treatment records, including his 1992 separation examination and medical history report, which noted "good health" and no report of a history of fatigue.  Collectively, the weight of this evidence indicates that weight gain since service is not a symptom of hypothyroidism upon which a continuity of symptomatology can be established.

In addition, the Veteran's June 1987 enlistment examination recorded his weight as 179 pounds (3 pounds overweight, based on the February 1989 enlistment examination recording 187 pounds as 11 pounds overweight).  The 1987 examination also noted a history of recent weight gain of 15 pounds after wrestling.  Therefore, even if weight gain were a symptom of hypothyroidism, the continuity of symptoms would actually pre-date service.

For these reasons, the overall weight of the evidence is against a finding that the above-listed conditions were incurred in service.  To the extent that the Veteran has asserted that some conditions are caused or aggravated by others, service connection on a secondary basis is not warranted for any of these conditions as none have been established as being due to service.  38 C.F.R. § 3.310.

II.  The Duties to Notify and Assis

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and VHA opinions which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).



ORDER

Service connection for hypertension is denied.

Service connection for morbid obesity is denied.

Service connection for dysmetabolic syndrome is denied.

Service connection for hypothyroidism/CLT is denied.

Service connection for hypogonadism is denied.

Service connection for fatigue is denied.

Service connection for edema is denied.

Service connection for skin tags is denied.

Service connection for acanthosis nigricans is denied.

Service connection for striae is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


